Title: To James Madison from Henry J. Jones, [ca. 21 March 1816]
From: Jones, Henry J.
To: Madison, James


                    
                        
                            [ca. 21 March 1816]
                        
                        The humble petition of Henry J. Jones of Charleston in the state of South Carolina sheweth that in the month of July or August 1797. one John McMichan shipped certain merchandize on board the schooner Eliza—Solomon Boston Master, bound to a small outport in the Island of Cuba. and consigned the same to your petitioner on board, which said merchandize was duly landed at the said port. But there being neither Merchant Consul nor magistrate there the debenture certificate could not be executed untill the return of the schooner to Charleston. On her arrival at the port of Charleston, the shipper, the officers of the schooner and your petitioner, went to a notary and completed the certificate which according to the best of your petitioners recollection was immediately thereupon deposited at the Custom house in Charleston.
                        The said document having been lost or mislaid a suit was commenced against your petitioner as security on the said Bond on the 2d. Aug 1798.

which suit by special order from the then Collector Addressed to the district Attorney and now in his possession was discontinued.
                        Your petitioner further shews that After the lapse of fifteen years the said proceedings were revived against him as Security for the penalty aforesaid when in the meantime, after the death of the principa[l] the said J McMichan, and the absence of the Captain and mate of the said Schooner and the loss of the said Certificate, your petitioner had no means of defending the said Action and was compelled to suffer Judgment.
                        Your petitioner used due diligence to recover the said certificate amongst the papers of the Custom house but the great masses of them and their very confused State prevented his success. Your petitioner states that it was not Customary for shippers to attend To their bonds being cancelled on leaving their certificates, no suspicion being entertained that such difficulties would arise from the Negligence of the Officers in the Custom house.
                        Under the peculiar hardships of the case above stated your petitioner prays that your Excellency under the powers reserved in the Consti[tu]tion of the United States will grant him relief which from the total absence or failure of evidence it was impossible for him to Expect in a court of Justice. He therefore prays that the Collector may be directed to Cancel the said Bond ⟨And⟩ the proceedings may be discontinued against your petitioner with costs. And yr petitioner will ever pray &c.
                        
                            H. J. Jones
                        
                    
                    
                        Amount of the penalty $162.28/100
                        Bond dated 29 July 1797.
                    
                